               Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 1 of 11 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ ‫܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO


               LODGED
        CLERK, U.S. DISTRICT COURT
                                         81,7('67$7(6',675,&7&2857
                                                                                                               FILED
        04/23/2021                                                IRUWKH                         CLERK, U.S. DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA

                                                    &HQWUDO'LVWULFWRI&DOLIRUQLD
                   AP
      BY: ____________BB______ DEPUTY


                                                                                                           April 23, 2021
    8QLWHG6WDWHVRI$PHULFD                                          
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                 Y                                                                                     KC
                                                                                                  BY: ___________________ DEPUTY
    
                                                                             &DVH1R 5:21-mj-00305
    3KHODQ)OHPLQJ
    
                 'HIHQGDQW
    

                                           &5,0,1$/&203/$,17%<7(/(3+21(
                                          2527+(55(/,$%/((/(&7521,&0($16

             ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXWWKHGDWHRI0D\LQWKHFRXQW\RI5LYHUVLGHLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKH

GHIHQGDQWYLRODWHG

                 Code Section                                               Offense Description
                                                                           
                 86& D   E  &                            3RVVHVVLRQRID&RQWUROOHG6XEVWDQFHZLWK
                 86& F DQG86&                         ,QWHQWWR'LVWULEXWH3RVVHVVLRQRID
                  J                                                   )LUHDUPLQ)XUWKHUDQFHRID'UXJ
                                                                             7UDIILFNLQJ&ULPHDQG)HORQLQ
                                                                             3RVVHVVLRQRI)LUHDUPVDQG$PPXQLWLRQ
            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

               Please see attached affidavit.

             _&RQWLQXHGRQWKHDWWDFKHGVKHHW
                                                                                                         /S/
                                                                                              Complainant’s signature

                                                                            $7)6SHFLDO$JHQW-RVHSK1D]DUHQR
                                                                                               Printed name and title
    $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

    'DWH                      April 23, 2021
                                                                                                 Judge’s signature
                    
    &LW\DQGVWDWH 5LYHUVLGH&DOLIRUQLD                                       +RQ6KHUL3\P860DJLVWUDWH-XGJH
                                                                                             Printed name and title

$86$-RKQ$%DOOD [ 
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 2 of 11 Page ID #:2



                               AFFIDAVIT
I, Joseph Nazareno, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
            This affidavit is made in support of a criminal

complaint and arrest warrant against Phelan FLEMING (“FLEMING”)

for violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), Possession

of a Controlled Substance with Intent to Distribute, 18 U.S.C. §

924(c), Possession of a Firearm in Furtherance of a Drug

Trafficking Crime, and 18 U.S.C. § 922(g)(1), Felon in

Possession of Firearms and Ammunition, on May 7, 2020.

            The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless
specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II.BACKGROUND OF AFFIANT
            I am a Criminal Investigator, Special Agent (“SA”)

with the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”), and have been so employed since January 2017.           I am a

law enforcement officer of the United States within the meaning

of 18 U.S.C. § 2510(7), as such, I am empowered by law to
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 3 of 11 Page ID #:3



conduct investigations and make arrests for the offenses

enumerated within the United States Code.
             I have attended the ATF Special Agent Basic Training

program at the Federal Law Enforcement Training Center (“FLETC”)

in Glynco, Georgia, where I received training in federal laws

and regulations. I also completed the Department of Homeland

Security (“DHS”) Criminal Investigator Training Program at FLETC

I regularly refer to these laws and regulations during the

course of my duties, and have participated in investigations,

and the execution of search and arrest warrants for violations

of these statutes.

          Prior to working for ATF, I was employed as a United

States Probation & Pretrial Services Officer in the Eastern

District of Wisconsin (Milwaukee) for two years.         In that

capacity, I supervised individuals alleged to have committed

federal crimes, and those convicted of violating federal law,

including offenses related to firearms, controlled substances,

financial fraud, and sex crimes.        I also worked as a United
States Probation Officer in the Western District of Tennessee

(Memphis) for four years as a presentence investigator and as a

supervision officer.    During this time in Memphis, I also served

as a certified Firearms Instructor, a Defensive Tactics

Instructor, and a Search Enforcement Team member.

          I received a Bachelor of Arts degree in Psychology

from the University of Dallas and a Master of Arts degree in

Forensic Psychology from the Chicago School of Professional

Psychology.


                                    2
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 4 of 11 Page ID #:4



              I am currently assigned to the ATF Riverside Field

Office in Riverside, California, where I conduct proactive

criminal investigations, participate in the execution of arrest

and search warrants, conduct undercover operations, and manage

collateral duties within the office.

                        III. STATEMENT OF PROBABLE CAUSE

     A.       May 7, 2020, Parole Search of FLEMING’s Trailer
              Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

               a.     On November 26, 2018, FLEMING was released on

parole by the California Department of Corrections and

Rehabilitation.          As a condition of his release, FLEMING, his

residence, and any property under his control were subject to

search or seizure by any law enforcement officer with or without

cause.       His parole term expires on November 23, 2021.

               b.     On May 7, 2020, at approximately 2:50 a.m., an

officer with the Hemet Police Department (“HPD”)) conducted a

parole compliance check at FLEMING’s parole address of record, a

mobile home trailer located at the Hemet Valley RV Park, 525

North Gilbert Street, Space No. 32, Hemet, California.          Upon

arrival, the HPD officer contacted J.P. who was standing in the

front door.          While the HPD officer spoke with J.P., FLEMING

approached the front door from within the kitchen area of the

trailer.       The officer asked FLEMING to exit the trailer and

speak to the HPD officer.          FLEMING complied, and the officer

searched FLEMING.          The officer found $550 in U.S. currency (1 x


                                        3
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 5 of 11 Page ID #:5



$50 bill; 25 x $20 bill) in FLEMING’s front left shorts pocket.

After FLEMING was detained, the HPD officer searched the trailer

and contacted C.A. inside the bedroom of the trailer.

           c.   Inside the trailer, the officer found:

                 i.   One Smith & Wesson, .40 caliber,

semiautomatic handgun (serial no. HRP7798), with a magazine

prepared with seven live rounds of ammunition inserted, and one

live round in the chamber – located on a stool in the

kitchen/dining area from which FLEMING initially approached the

officer;

                 ii. One CZ VZOR, .32 caliber handgun (serial no.

651918) – located in the bedroom, on the side of the bed;

                 iii. One .32 caliber magazine, prepared with five

live rounds of .32 caliber ammunition – located in a box next to

the CZ VZOR firearm;

                 iv. One box of ammunition containing 15 live

rounds of .32 caliber ammunition;

                 v.   One frame/receiver of a SigSauer, .40

caliber, semiautomatic handgun (serial no. A620B03), with a

magazine prepared with 12 live rounds of ammunition inserted –

located under the dinette bench in the kitchen;

                 vi. One box of ammunition containing 49 live

rounds of .40 caliber ammunition – located under a stool in the

kitchen;

                 vii. One box of ammunition containing 30 live

rounds of .32 caliber ammunition – located under a stool in the

kitchen;


                                    4
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 6 of 11 Page ID #:6



                   viii.     One plastic bag containing 9 grams

(total gross weight) of suspected cocaine – located on the

kitchen table;

                   ix. One plastic bag containing eight blue pills

labelled “M30”1 - located on the kitchen table;
                   x.   One digital scale – located on the kitchen

table;

                   xi. A plastic bag that had been stretched and

ripped multiple times – located on the kitchen table; and

                   xii. $1,886 in U.S. currency (94 x $20 bill; 1 x

$5 bill; 1 x $1 bill) – located in a backpack in the bedroom.

             d.   Law enforcement database inquiries showed that

the Smith & Wesson, .40 caliber semiautomatic handgun (serial

no. HRP7798) and the CZ VZOR .32 caliber handgun (serial no.

651918) were stolen.

             e.   Officers took FLEMING to the HPD station, advised

him of his Miranda rights, and interviewed him.         FLEMING

admitted to possessing the three firearms found within the home,

providing details about how he acquired them and other details

about the guns.      FLEMING stated the cocaine and pills found

within the home belonged to him and that he had them for

personal use.

            Notwithstanding FLEMING’s claim that he possessed the

drugs for personal use, I believe that he possessed them

intending to distribute them and that he possessed the firearms


     1 I know, from my training and experience, that blue M30
pills are often counterfeit Oxycodone pills laced with fentanyl.

                                     5
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 7 of 11 Page ID #:7



in furtherance of his drug-trafficking activity, based on my

training and experience and the following:

          a.   FLEMING had a large amount of cash on his person

when HPD searched him, and there was an even larger amount of

cash inside the trailer.     Drug trafficking is largely a cash

business, and drug traffickers often have large amounts of cash

on their person or in their homes.

          b.   Further, there was a digital scale near the

cocaine and pills, and drug dealers often possess scales to

weigh out controlled substances for their customers during

deals.

          c.   There was also a ripped and stretched plastic bag

near the scale, and drug traffickers will often rip a plastic

bag to form bindles in which they package and sell drugs.

          d.   Finally, FLEMING possessed multiple firearms, and

drug traffickers often possess firearms for protection.          Drug

trafficking is a dangerous business because of the large amount

of cash involved and because the drugs themselves are valuable.

Thus, drug traffickers are often robbed, and they often feel

that they cannot seek help from law enforcement because doing so

would entail admitting to their own criminal activity.          Drug

traffickers therefore often possess firearms to protect

themselves, their money, and their drugs.




                                    6
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 8 of 11 Page ID #:8



     B.     March 17, 2021, Parole Search of FLEMING’s Car and
             Trailer
            Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

             a.   On March 17, 2021, at approximately 6:40 p.m.,

HPD officers were on routine patrol in Hemet in a marked patrol

unit when they saw a white 2013 Cadillac parked on North Elk

Street.     Officers saw FLEMING seated in the driver’s seat, and

they knew him to be on parole based on prior encounters.          As

officers positioned their vehicle behind the Cadillac, FLEMING

quickly exited the car and walked away.       The officers ordered

FLEMING to stop, and he was subsequently detained without

incident.

             b.   Officers conducted a parole search of the vehicle

under FLEMING’s parole conditions.       They found:

                   i.   One Polymer80 9mm caliber ghost gun, loaded

with a magazine prepared with 27 live rounds of ammunition, and

one live round in the chamber – located on the front passenger

floorboard; and

                   ii. FLEMING’s California ID card – located on

the front passenger seat.

             c.   After the search, HPD officers arrested FLEMING.

Officers then responded to FLEMING’s parole address at the Hemet

Valley RV Park, 525 North Gilbert Street, Space No. 32, Hemet,

to conduct another parole compliance search.        They found:




                                     7
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 9 of 11 Page ID #:9



                        i.   One H&K .45 caliber semiautomatic handgun

(serial no. 25109013), loaded with a magazine prepared with 9

live rounds of ammunition, and one live round in the chamber –

located in the bedroom, on the floor next to the bed;

                        ii. One EP Armory 9mm caliber semiautomatic

rifle - located in the bedroom, on the floor next to the bed;

and

                        iii. 16 live rounds of 9mm ammunition – located

in the living room area.

                  d.   Law enforcement database inquiries showed that

the H&K .45 caliber semiautomatic handgun (serial no. 25109013)

was stolen.

                  e.   Officers Mirandized FLEMING and interviewed him
in the backseat of a patrol vehicle.           FLEMING denied knowledge

of the firearm being in the vehicle, but he acknowledged that he

was the sole resident of his trailer.

        C.       FLEMING’s Criminal History
                  I reviewed certified conviction documents for FLEMING

and determined he has previously been convicted of the following

felony crimes punishable by a term of imprisonment exceeding one

year:

                  a.   On or about April 4, 2017, a violation of

California Vehicle Code § 10851(a) (Take Vehicle Without

Consent) in the Superior Court for the State of California,

County of Riverside, Case Number BAF1700086;

                  b.   On or about April 4, 2017, a violation of

California Vehicle Code § 2800.2 (Evading Arrest) in the


                                          8
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 10 of 11 Page ID #:10



Superior Court for the State of California, County of Riverside,

Case Number BAF1700025; and

              c.   On or about April 4, 2017, a violation of

California Penal Code § 459 (Burglary) in the Superior Court for

the State of California, County of Riverside, Case Number

BAF1700089.

      D.     Drug Analysis
             On or about April 14, 2021, the seized drugs were

tested at the Drug Enforcement Administration laboratory. A lab

report identified one item as 7.25 grams (total net weight) of

cocaine.     The results for the suspected fentanyl pills are

outstanding.

      E.     Interstate Nexus
             An ATF interstate nexus expert examined the firearms

and ammunition seized in this case and determined they were

manufactured outside of the State of California.

                              IV.CONCLUSION
             For all the reasons described above, there is probable

cause to believe that FLEMING has committed violations of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), Possession of a Controlled

Substance with Intent to Distribute, 18 U.S.C. § 924(c),

Possession of a Firearm in Furtherance of a Drug Trafficking




                                     9
Case 5:21-mj-00305-DUTY Document 1 Filed 04/23/21 Page 11 of 11 Page ID #:11



Crime, and 18 U.S.C. § 922(g)(1), Felon in Possession of

Firearms and Ammunition, on May 7, 2020.

Attested to by the applicant, ATF
SA Joseph Nazareno, in accordance
with the requirements of Fed. R.
Crim. P. 4.1 by telephone on this
  23rd
___________ day of April 2021.



HONORABLE SHERI PYM
UNITED STATES MAGISTRATE JUDGE




                                    10
